Case 3:17-cv-01104-VLB Document 82-83 Filed 05/15/19 Page 1 of 2




                  Exhibit 83
             Case 3:17-cv-01104-VLB Document 82-83 Filed 05/15/19 Page 2 of 2
                                                         Sunday, April 29, 2018 at 2:33:35 PM Paciﬁc Daylight Time

Subject: RE: Follow Up
Date: Thursday, November 12, 2015 at 9:44:47 AM Paciﬁc Standard Time
From: Thomas, Jamaal <jamaal.thomas@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Professor Byrne,

I hope all is well. I’m wriSng to follow up with you regarding some of the concerns that you had about Prof.
Gonzalez-Echevarria’s behavior. Stephanie Spangler, the University Title IX Coordinator, has asked us to get back in
touch with people who told us that they had experienced or witnessed inappropriate behavior by Prof. Gonzalez-
Echevarria. The climate review has created an opportunity to address this behavior, and Dr. Spangler would like to
discuss how that might be done with people who’ve experienced or witnessed such behavior.

As you requested, we have done nothing to reveal your idenSty, and, if you choose to speak with Dr. Spangler, she
will also maintain the conﬁdenSality of the informaSon that you provide. You will not be required to take further
acSon as a result of speaking with Dr. Spangler. You can reach her at 203-432-4446 or at
stephanie.spangler@yale.edu. You should feel free to tell her that you are reaching out in response to our request.

Thanks,

Jamaal




                                                                                                          P5697 Page 1 of 1
